Title: From Benjamin Franklin to John Foxcroft, 3 November 1772
From: Franklin, Benjamin
To: Foxcroft, John


Dear Sir,
London, Nov. 3. 1772
I received your Favour of June 22d per Mr. Finlay, and shall be glad of an Opportunity of rendring him any Service on your Recommendation. There does not at present seem to be any Disposition of the Board to appoint a Riding Surveyor, nor does Mr. Finlay seem desirous of such an Employment. Every thing at the Office remains as when I last wrote, only the Impatience for the Accounts seems increasing. I hope they are in the October Packet now soon expected, agreable to Mr. Colden’s last Promises.

I spent a Fortnight lately at West Wyecomb, with our good Master Lord Le Despencer, and left him well.
The Boards have begun to act again, and I hope our Ohio Business will again go forward. My Love to my Daughter, concludes from Your affectionate Friend and humble Servant
B F
Mr Foxcroft
